Case 2:18-cv-00069-RAJ-DEM Document 231 Filed 10/30/20 Page 1 of 5 PageID# 8070




                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION

 Latasha Holloway, et al.,

        Plaintiffs,
                                                               Civil Action No. 2:18-cv-0069
 v.
 City of Virginia Beach, et al.,

        Defendants


  PLAINTIFFS’ MOTION REQUESTING LEAVE TO REFILE UNDER SEAL CERTAIN
        DOCUMENTS CONTAINING PLAINTIFF HOLLOWAY’S ADDRESS



        In accordance with Local Rule 5(C), Plaintiffs, by and through their counsel, move the

 Court for leave to refile under seal redacted versions of the record that contain Plaintiff Holloway’s

 home address, specifically ECF Nos. 156-6, 161-1, 190, 195, 205-1, 219 and Plaintiffs’ Trial

 Exhibit P-0084. In support of this motion, Plaintiffs state as follows:

    1. Concurrently with this motion, Plaintiffs are filing a Non-confidential Memorandum in

 Support. The Memorandum articulates Plaintiffs’ arguments why Plaintiff Holloway’s address

 should be redacted in this case. In the interest of judicial economy, those arguments are not

 repeated here but are incorporated in their entirety.

    2. Also accompanying this motion is a non-confidential proposed order. Plaintiffs have

 separately filed public, redacted copies of all of the relevant documents to be filed under seal. ECF

 Nos. 224-230.

    3. Defendants informed Plaintiffs that they will not oppose this motion via email

 correspondence on October 30, 2020.
Case 2:18-cv-00069-RAJ-DEM Document 231 Filed 10/30/20 Page 2 of 5 PageID# 8071




        WHEREFORE, for the reasons stated above, Plaintiffs respectfully request that this Court

 enter an order granting them leave to refile under seal redacted versions of certain record

 documents that contain Plaintiff Holloway’s address.



 Dated: October 30, 2020

                                              Respectfully submitted,

  Ruth M. Greenwood                              /s/ J. Gerald Hebert
  CAMPAIGN LEGAL CENTER                          J. Gerald Hebert
  125 Cambridgepark Drive, Suite 301             VSB. No. 38432
  Cambridge, MA 02140                            Paul M. Smith
  rgreenwood@campaignlegal.org                   Robert Weiner
                                                 Danielle Lang
  Annabelle E. Harless                           Christopher Lamar
  CAMPAIGN LEGAL CENTER                          Simone Leeper*
  55 W. Monroe St., Ste. 1925                    Dana Paikowsky**
  Chicago, IL 60603                              CAMPAIGN LEGAL CENTER
  (312) 312-2885                                 1101 14th Street NW, Suite 400
  aharless@campaignlegal.org                     Washington, DC 20005
                                                 (202) 736-2200 (Office)
                                                 (202) 736-2222 (Facsimile)
                                                 ghebert@campaignlegal.org
                                                 psmith@campaignlegal.org
                                                 rweiner@campaignlegal.org
                                                 dlang@campaignlegal.org
                                                 clamar@campaignlegal.org
                                                 sleeper@campaignlegal.org
                                                 dpaikowsky@campaignlegal.org

                                                 Attorneys for Plaintiffs

                                                 * Licensed to practice in Florida only;
                                                 Supervised by a member of the D.C. Bar.
                                                 **Licensed to practice in California only;
                                                 Supervised by a member of the D.C. Bar.
Case 2:18-cv-00069-RAJ-DEM Document 231 Filed 10/30/20 Page 3 of 5 PageID# 8072




                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION

 Latasha Holloway, et al.,

        Plaintiffs,
                                                               Civil Action No. 2:18-cv-0069
 v.
 City of Virginia Beach, et al.,

        Defendants


                                      [PROPOSED] ORDER

        THIS MATTER is before the Court on Plaintiffs’ Motion for Leave to Refile Under Seal

 Certain Documents Containing Plaintiff Holloway’s Address, under Local Rule 5(C). Upon

 consideration of Plaintiff’s Motion, the Court hereby FINDS:

        1. That public notice of the request to seal and a reasonable opportunity to challenge the

 request has been given;

        2. That the targeted and limited sealing sought by Plaintiffs is the least drastic alternative

 available; and

        3. That the common law and First Amendment presumptions in favor of public access to

 records are outweighed for the reasons set forth in Plaintiffs’ Non-Confidential Memorandum.

        Accordingly, for good cause shown, it is hereby:

        ORDERED that Plaintiffs’ Motion for Leave to Refile Under Seal Certain Documents

 Containing Plaintiff Holloway’s Address is GRANTED;

        IT IS FURTHER ORDERED that the Clerk shall immediately revise the record to redact

 the documents containing Plaintiff Holloway’s address.

        SO ORDERED.
Case 2:18-cv-00069-RAJ-DEM Document 231 Filed 10/30/20 Page 4 of 5 PageID# 8073




 DATED: ________________________________________________
                              Raymond Alvin Jackson
                              United States District Judge
Case 2:18-cv-00069-RAJ-DEM Document 231 Filed 10/30/20 Page 5 of 5 PageID# 8074




                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 30, 2020, I electronically filed the foregoing with the Clerk

 of the Court using the CM/ECF system, which will then send a notification of such filing to the

 following:


 Mark D. Stiles (VSB No. 30683)
 Christopher S. Boynton (VSB No. 38501)
 Gerald L. Harris (VSB No. 80446)
 Joseph M. Kurt (VSB No. 90854)
 Office of the City Attorney
 Municipal Center, Building One, Room 260 2401 Courthouse Drive
 Virginia Beach, Virginia 23456
 (757) 385-8803 (Office)
 (757) 385-5687 (Facsimile)
 mstiles@vbgov.com
 cboynton@vbgov.com
 glharris@vbgov.com
 jkurt@vbgov.com

 Katherine L. McKnight (VSB No. 81482)
 Richard B. Raile (VSB No. 84340)
 BAKER & HOSTETLER, LLP
 Washington Square, Suite 1100
 1050 Connecticut Avenue, N.W.
 Washington, D.C. 20036
 Telephone: (202) 861-1500
 Facsimile: (202) 861-1783
 kmcknight@bakerlaw.com
 rraile@bakerlaw.com

 Patrick T. Lewis (pro hac vice pending)
 BAKER & HOSTETLER, LLP
 127 Public Square, Suite 2000
 Cleveland, OH 44114
 Telephone: (216) 621-0200
 Facsimile: (216) 696-0740
 plewis@bakerlaw.com

                                                              /s/ J. Gerald Hebert
                                                              Counsel for Plaintiffs
